SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

450
CA 16-02009
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


ORCHARD EARTH AND PIPE CORPORATION,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

CONCRETE SLIPFORM, INC., DEFENDANT-RESPONDENT.


TADDEO & SHAHAN, LLP, SYRACUSE (STEVEN C. SHAHAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BYRNE, COSTELLO & PICKARD, P.C., SYRACUSE (GREGORY P. BAZAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Spencer J. Ludington, A.J.), entered July 18, 2016. The order,
insofar as appealed from, granted those parts of the motion of
defendant seeking summary judgment dismissing plaintiff’s first and
second causes of action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 28, 2017                       Frances E. Cafarell
                                                 Clerk of the Court